 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MCKENNAH SMITH,                                      Case No. 1:21-cv-00940-AWI-SAB

12                   Plaintiff,                           ORDER REQUIRING DEFENDANT TO
                                                          FILE RESPONSIVE PLEADING
13          v.
                                                          SEVEN DAY DEADLINE
14   K.B.R., INC.,

15                   Defendant.

16

17          On May 17, 2021, Mckennah Smith (“Plaintiff”) filed this action in the Fresno County

18 Superior Court. (ECF No. 1-1.) Service of the summons and complaint was completed on May

19 17, 2021. (ECF No. 1 at 1.) On June 15, 2021, K.B.R., Inc. (“Defendant”) removed the action to
20 the Eastern District of California. (ECF No. 1.)

21          Pursuant to the Federal Rules of Civil Procedure, “[a] defendant who did not answer

22 before removal must answer or present other defenses or objections under these rules within the

23 longest of these periods: (A) 21 days after receiving--through service or otherwise--a copy of the

24 initial pleading stating the claim for relief; (B) 21 days after being served with the summons for

25 an initial pleading on file at the time of service; or (C) 7 days after the notice of removal is

26 filed.” Fed. R. Civ. P. 81(c)(2).”
27 / / /

28 / / /


                                                      1
 1          Defendant’s notice of removal does not include an answer filed in the state court.

 2 Accordingly, IT IS HEREBY ORDERED that Defendant shall file a responsive pleading within

 3 seven (7) days of the date of entry of this order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     June 21, 2021
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
